Citation Nr: 1332921	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-14 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to an initial rating in excess of 10 percent for status post multiple right knee surgeries.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from January1980 to March 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

 The February 2009 rating decision granted the Veteran service connection for status post multiple right knee surgeries and assigned an initial noncompensable rating effective January 22, 2009.  During the pendency of the appeal, a March 2010 rating decision granted the Veteran a higher rating of 10 percent effective January 22, 2009.  Inasmuch as a rating higher than10 percent are available, and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher rating, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The February 2009 rating decision also denied service connection for history of adjustment disorder with depressed mood.  In this regard, the Board has recharacterized such issue as entitlement to service connection for an acquired psychiatric disorder based on the United States Court of Appeals for Veterans Claims' (Court's) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal with the exception of a September 2013 Appellant's Brief submitted by the Veteran's representative.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran asserts that he has an acquired psychiatric disorder, which he claimed as a history of an adjustment disorder with depressed mood.  His service treatment records include complaints and treatment for depression and anxiety beginning in January 1984.  He was seen for additional treatment in February 1984, July 1984, and August 1984.  In January 1994, he began treatment for an adjustment disorder, and in July 1994 he was seen for increased anxiety and was diagnosed with acute depression and was put on Zoloft.  In October 1996, the Veteran was seen for depression symptoms and, in February 1997, he was admitted to Fox Memorial Hospital for a depressive disorder. 

A February 1997 Report of Limited Duty Board indicated that the Veteran was referred from Fox Memorial Hospital to Walter Reed Army Medical Center Department of Psychiatry for further evaluation and treatment of depressed mood and suicidal emotions.  An Axis I diagnosis of an adjustment disorder with depressed mood was provided.  It was further stated that the Veteran's symptoms were in response to identifiable stressors within three months of onset of the stressors and there was significant impairment in social or occupational functioning.  The Medical Board determined that the Veteran was fit for limited duty and that he was to be reevaluated in six months.  

In March 1997 Medical Evaluation Board Proceedings stated that the Veteran had an Axis I diagnosis of adjustment disorder with depressed mood with an approximate date of origin of January 1997.  It was stated that it did not exist prior to service and incurred while entitled to base pay, and that it was not applicable if it was permanently aggravated by service.  

On the Veteran's March 1997 Report of Medical History for Quadrennial Examination, he wrote that he was taking Paxil and Trazdone for depression.  He also indicated he was hospitalized at Walter Reed in February 1997.  On his March 1997 Report of Medical Examination, he was psychiatrically normal was on clinical evaluation, but, in the summary of defects and diagnoses, it was noted that he had depression and was improving with therapy.  It was recommended that he continued counseling and psychiatric follow-up. 

In November 1999, the Veteran reported that he needed anti-depressants and was assessed with mild depression.  On the Veteran's September 1999 Report of Medical History for Retirement, he checked yes to having or had experiencing depression or excessive worry; however, it was noted that he was off medications and his symptoms were cleared.  On his September 1999 Report of Medical Examination for Retirement he was psychiatrically normal was on clinical evaluation; however, it was further noted that, though he did not have present psychiatric complaints, he admitted to situational stress and anxiety.  A past medical history of depression was noted in the summary of defects and diagnoses.  

Thus, the Board finds that the Veteran's service treatment records indicate that he was seen for treatment, complaints, and diagnoses of depression and anxiety during his military service.  The RO denied service connection in the February 2009 rating decision because there was no indication that the Veteran had a current psychiatric diagnosis; however, the Veteran asserts that he has a current psychiatric diagnosis.   Specifically, he alleges that he experiences bouts of depression.  Based on the noted treatment during service for an acquired psychiatric disorder and the Veteran's statements that he continues to have bouts of depression, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and severity of his acquired psychiatric disorder.

The Veteran is currently service-connected for status post multiple right knee surgeries.  He is currently receiving a 10 percent disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which pertains to the symptomatic removal of semilunar cartilage.  The Veteran was afforded a VA examination in February 2010.  On examination, significant degenerative joint disease and there was no evidence of effusion, locking, or instability.  His range of motion was to 110 degrees for flexion and 0 degrees for extension.  

On the Veteran's March 2010 substantive appeal, he stated that he did, in fact, have instability.  Additionally, the February 2010 VA examination indicated that there was some decreased sensation in the Veteran's scarring associated with his knee surgeries.  Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current nature and severity of his service-connected status post multiple right knee surgeries, to include any residual scarring.

Additionally, as relevant to both issues on appeal, prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.  The Board notes that in the February 2009 rating decision it was stated that there were no evidence found in the VA Connecticut Healthcare System's database of any medical treatment.  The only medical evidence in the Veteran's claims file are his service treatment records, a July 2009 private surgery report, and the February 2010 VA examination; thus, on remand the agency of original jurisdiction (AOJ) should contact the Veteran to determine all healthcare providers and obtain any outstanding treatment records.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his acquired psychiatric disorder and his service-connected right knee.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of an acquired psychiatric disorder.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The examiner should identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

For each diagnosis, he/she should opine if it is at least as likely as not (50 percent or greater probability) related to his military service.  The VA examiner must discuss the Veteran's in-service treatment, complaints, and diagnoses of psychiatric disorders. 

Any opinions expressed must be accompanied by a complete rationale.  

3.  After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his status post multiple right knee surgeries.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  

The VA examiner should discuss the current nature and severity of the Veteran's right knee.  The VA examiner should discuss the right knee disability in terms of the applicable rating criteria discussing the following:

* the Veteran's range of motion, to include a measurement of where pain begins; 
* any limitations of his range of motion based on pain, weakness, fatigability, or incoordination; 
* any instability that the Veteran experiences;  
* any symptomatic scarring.

The VA examiner should also discuss the effect the Veteran's right knee disability has on his employment and his activities of daily living.  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


